PER CURIAM.
The Florida Bar has petitioned this Court to amend the Florida Bar Integration Rule, Article XI, Rule 11.03(2)(c) as follows:
Membership, appointment and eligibility. Each grievance committee shall be appointed by the Board of Governors and shall consist of not less than three members. At least one-third of the committee members shall be nonlawyers. No member of a grievance committee shall perform any grievance committee function when that member.

(1) is related by blood or marriage to the complainant or accused attorney.


(2) has a financial, business, property or personal interest in the matter under consideration, or with the accused attorney or complainant.


(3) has a personal interest which could be affected by the outcome of the pro-, ceedings or which could affect the outcome.


Upon notice of the above prohibitions the affected member should recuse himself from further proceedings. The grievance committee chairman shall have the power to disqualify any member from any proceeding in which any of the above prohibitions exist, and are stated of record or in writing in the file by the Chairman. When notice of a grievance committee hearing is sent to an accused attorney, such notice shall be accompanied by a list of the grievance committee members.

All appointees shall be of legal age and shall be residents of the circuit or have *1343their principal office in the circuit. The lawyer members of the committee shall have been members of The Florida Bar for not less than five years.
Finding that this amendment is an improvement to the existing rule, we hereby approve the petition and the rule is amended as requested.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.